Title: Threatening Letter Sent to King: ca. April 1766
From: Stewart, John
To: King, Richard


       In Considiration whar of a number of the Suns of liburty have Shun a mordrit resment i.e. resentment for the repeted abus which they have reseved for many yers past Do herby hartily Signyfy to the Said Riched. King that in Cas the Said riched or any Other parson Within the Couty should us greet or menthen or be insterimental of any Warants or Summen’s to be Sarvd on any Pasen or Pasens he ma Depend onit that he not onley will have houses and barnes burnt and Consumed but him Self Cut in Peses and burnt To Ashes we also think it best for him to Submit to Provadences, and behave beter for the futer and think him Self wel yoused.
      